Citation Nr: 0114106	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left eye disability as the 
result of surgical treatment by the Department of Veterans 
Affairs (VA) in October 1990.


REPRESENTATION

Appellant represented by:	Joseph Deliz Hernandez, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1953 and from October 1954 to October 1955.

The instant appeal arose from a December 1997 rating decision 
of the VA Regional Office (RO), in San Juan, the Commonwealth 
of Puerto Rico, which denied a claim for entitlement to 
compensation for additional left eye disability under § 1151.  
The appellant testified at a hearing before RO personnel in 
May 1998.  In December 1999 the Board of Veterans' Appeals 
(Board) denied the claim.  He filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In December 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion to Lift Stay, for Remand, and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's December 1999 decision and remand 
the matter in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court granted the 
Joint Motion later that month, which vacated and remanded the 
matter on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In December 1999 the Board denied this claim on the basis 
that it was not well grounded.  Because of the change in the 
law brought about by the VCAA and in accordance with the 
Court's Order in this case, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any relevant evidence pertinent to his 
§ 1151 claim for additional left eye 
disability that has not already been made 
part of the record, VA and non-VA, and 
should assist him in obtaining such 
evidence.  The veteran must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



